Citation Nr: 0833796	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  03-26 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for capsulitis of the 
right wrist, including as secondary to residuals of a right 
thumb avulsion fracture.

2.  Entitlement to an initial compensable rating for 
residuals of a right thumb avulsion fracture for the period 
prior to March 8, 2007, and an initial rating higher than 10 
percent for the period on and after March 8, 2007.

3.  Entitlement to an initial rating higher than 10 percent 
for left hip disorder for the period prior to October 23, 
2006, and an initial rating higher than 30 percent for the 
period on and after December 1, 2007.

4.  Entitlement to an initial rating higher than 10 percent 
for a lumbosacral strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran served on active military duty from June 1997 to 
June 2001.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  The decision granted service connection for the 
right thumb disorder and assigned an initial noncompensable 
evaluation.  It also denied entitlement to service connection 
for right wrist, left hip, and low back disorders.  The 
veteran perfected a timely appeal.

In February 2004 the veteran testified before the undersigned 
Veterans Law Judge in Washington, D.C.  A transcript of that 
hearing is contained in the claims folder.

In August 2004, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The AMC/RO completed the additional 
development as directed.  In a November 2007 rating decision, 
the AMC granted a 10 percent rating for the right thumb 
disorder, effective March 8, 2007.  It also granted 
entitlement to service connection for residuals of a total 
left hip replacement, and low back disorders effective June 
18, 2001, the day following the appellant's separation from 
active duty.  The November 2007 rating decision also granted 
entitlement to a temporary 100 percent evaluation for the 
left hip disorder pursuant to 38 C.F.R. § 4.30 (2007) for the 
period from October 23, 2006, to November 30, 2007.  
Effective December 1, 2007, a 30 percent evaluation was 
assigned.  An initial evaluation of 10 percent was assigned 
for the low back disorder, effective June 2001.  The AMC  
continued the denial of the right wrist claim, and returned 
the case to the Board for further appellate review.

In his February 2008 response to the notice of the November 
2007 rating decision, the veteran continued his appeal of the 
right thumb rating.  His letter also asserted that the notice 
letter did not address his claims of entitlement to service 
connection for left hip and back disorders, and that he 
should received service connection as of the date of his 
separation from active service.  As noted above, the November 
2007 rating decision granted grant service connection 
effective the month following his separation from active 
service.  In light of the fact the veteran also used the 
phrase "I disagree with your current assessment of my 
claim," however, the Board reads the spirit of his letter to 
indicate disagreement with the initial ratings assigned his 
service-connected left hip and low back disorders and their 
effective dates.  See Durr v. Nicholson, 400 F.3d 1375, 1380 
(Fed. Cir. 2005) (pro se pleadings are to be liberally 
construed).

The issues related to the initial evaluations of the left hip 
and low back disorders are discussed further in the remand 
portion of the document below, and are REMANDED to the RO via 
AMC.  VA will notify the veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates 
that a right wrist disorder, to include capsulitis, is not 
related to an in-service disease, injury, or a service-
connected disability.

2.  For the period prior to January 18, 2004, right thumb 
fracture residuals were not manifested by radiographically 
confirmed degenerative arthritis or a limitation of motion 
which left a gap of one to two inches (2.5 to 5.1 cm) between 
the thumb pad and fingers.

3.  Since January 18, 2004, the veteran's right thumb 
fracture residuals have been manifested with degenerative 
arthritis confirmed by X-ray, and limitation of motion which 
approximated a gap of one to two inches (2.5 to 5.1 cm) 
between the thumb pad and fingers.  Limitation of motion with 
a gap of more than two inches (5.1 cm) between the thumb pad 
and fingers has not been manifested at any time during the 
appeal period.


CONCLUSIONS OF LAW

1.  A right wrist disorder, to include capsulitis, was not 
incurred in or aggravated by active service, and is not 
caused or aggravated by right thumb fracture residuals.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.310. (2007).

2.  For the period prior to January 18, 2004, the 
requirements were not met for an initial compensable rating 
for residuals of a right thumb fracture.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5224, 5228 (2007).

3.  Since January 18, 2004, the requirements are met for an 
initial rating of 10 percent, but no more, for residuals of a 
right thumb fracture.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003-5228 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned for the right thumb fracture 
residuals, the notice requirements of 38 U.S.C.A. § 5103(a) 
have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  The decision of the United States Court of 
Appeals for Veterans Claims in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), spoke only to cases of entitlement to an 
increased rating for an already-service-connected 
disability.  Because there is a distinction between initial 
rating claims and increased rating claims, Vazquez-Flores is 
not for application with respect to initial rating claims, as 
notice requirements are met when the underlying claim for 
service connection is substantiated.  Consequently, there is 
no need to discuss whether VA met the Vazquez-Flores 
standard.

As concerns the service connection claim, the requirements of 
the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126, have been met.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  The veteran was provided a pre-decision 
notice letter.  Nonetheless, pursuant to the Board's remand, 
VA notified the veteran in August 2004 and January 2007 of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Further, the January 2007 letter also provided 
notice of how disability ratings and effective dates are 
assigned in the event service connection is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The January 2007 letter complied with the requisite statutory 
notice requirements.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (A content-compliant notice pursuant to a 
remand, followed by a de novo review cures any timing-of-
notice error.)  The November 2007 Supplemental Statement of 
the Case notes the claims addressed in this decision were 
reviewed on a de novo basis.  Thus, any error was cured and 
rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The Board finds that all assistance and 
development directed in the 2004 remand was conducted and 
complied with by the AMC.  See Stegall v. West, 11 Vet. App. 
268 (1998).  The AMC obtained either additional records or a 
reply from the putative custodian that the requested records 
were not available.

While the veteran may not have received full notice prior to 
the initial decision, after notice was provided, he was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, including the opportunity to 
present pertinent evidence and testimony.  See Washington v. 
Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service Connection

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

Analysis

The veteran asserts his right wrist was injured either at the 
time he fractured his thumb, or as a result of the cast 
applied after his thumb surgery.  The preponderance of the 
evidence is against his assertions.

Service treatment records note the right thumb injury in 
January 1998.  There are no entries related to a right wrist 
disorder or notations of any complaints related to the right 
wrist.  The treatment records note a cast was applied, and 
that the veteran was cautioned to keep it clean and dry.  
Contrary to his assertions, however, see Transcript, p. 9, 
there are no entries that document any complaints related to 
the cast.

At the March 2002 VA examination the veteran told the 
examiner he developed wrist pain after his service 
separation.  Examination of the right wrist revealed that 
phalanx and Tinel signs were negative, sensation was intact, 
and there was no atrophy.  The veteran complained of pain on 
extreme flexion and extension.  The examiner diagnosed right 
wrist capsulitis.

Records of Dr. Garberman of Burlington County Hand Surgical 
Associates note a 2004 MRI examination which revealed no 
inflammatory changes within the wrist.  It was indicated that 
the diagnosis of capsulitis was erroneous, and no further 
care was suggested or required.  

In a November 2004 report, which was received by the RO in 
June 2006, Dr. Garberman diagnosed late effect radial 
collateral ligament injury, status post-surgery.  It was 
opined that the injury was related to the "in-service 
injury."  Dr. Garberman further noted the veteran was not 
diagnosed with wrist capsulitis, and the MRI ruled out any 
missed wrist injury.

The March 2007 VA examination report notes the examiner's 
review of the claims file.  The examiner noted that clinical 
examination of the right wrist, revealed no evidence of 
tendinitis, capsulitis, restricted movement, or loss of range 
of motion.  Further, a cyst on the right wrist noted in the 
service treatment records was probably not related to the 
right thumb fracture, as it was treated and there are no 
apparent residuals.  Right wrist x-ray studies were negative.  
The examiner did not diagnose a right wrist disorder. 

In light of the above, the Board is constrained to find the 
preponderance of the probative medical evidence is against 
the claim on both a direct and secondary basis.  In this 
regard, there is no evidence that Dr. Garberman reviewed all 
of the evidence in the claims folder.  Further, his reliance 
on a history of an in-service right wrist injury was 
inappropriate given that the appellant did not injure his 
right wrist in-service, a fact the appellant admits.  In 
contrast, the VA examiner did review the file, and 
examination in 2007 revealed no evidence of a disability.  
Without evidence of a current disability there is no valid 
claim.  Hence, the benefit sought on appeal is denied.  
38 C.F.R. §§ 3.303, 3.310.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).



Increased Rating

Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the veteran's right thumb fracture residuals.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as 'staged' ratings.  
Fenderson, 12 Vet. App. At 126.

Analysis

The March 2002 VA examination report notes the veteran's 
complaints of right thumb pain after gripping for more than 
three minutes.  Physical examination revealed the 
metacarpophalangeal joint was enlarged on the radial side, 
but there was no instability.  The diagnosis was status post-
avulsion fracture of the proximal phalanx of the right thumb.

Interestingly, the RO analogously evaluated the veteran's 
right thumb fracture residuals under 38 C.F.R. §§ 4.20, 
4.71a, Code 5224 for ankylosis.  Under 38 C.F.R. § 4.20 when 
an unlisted condition is encountered, it will be permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  
Ankylosis, however, by definition indicates a joint is frozen 
in place, either favorably or unfavorably.  The findings on 
examination indicate that was not the case.  As discussed 
further below, however, the veteran was not prejudiced by 
this action.

The March 2002 examination report notes the veteran's right 
metacarpophalangeal joint manifested range of motion of 0 to 
45 degrees as compared to 0 to 55 degrees on the left.  VA 
limitation of motion rating criteria for the thumb, however, 
are not based on degrees but the functional ability of the 
thumb.  There was no evidence of right thumb instability.  
The presentation of right thumb motion rebuts any suggestion 
that the thumb was ankylosed.  

A limitation of thumb motion with a gap of less than one inch 
(2.5 cm) between the thumb pad and fingers, with the thumb 
attempting to oppose the fingers, warrants a noncompensable 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  A gap of 
one to two inches (2.5 to 5.1 cm) between the thumb pad and 
fingers with the thumb attempting to oppose the fingers, 
warrants a 10 percent rating.  Id.  Limitation of motion of 
the right thumb with a gap of more than 2 inches (5.1 cm) 
with the thumb attempting to oppose the fingers, warrants a 
20 percent rating.  Id.  The rating criteria make no 
distinction between the thumb of the major or minor hand.

The March 2002 examination report notes the range of motion 
of both thumbs in degrees but does not specifically indicate 
if the veteran's thumb could touch his fingers.  Still, the 
examiner did not indicate an inability of the veteran to make 
a fist.  There was no evidence of thumb instability.  The 
noted 10 degrees less than the range of motion of the left 
thumb does not support an inference that the right thumb 
could not touch the fingers.

June 2002 records of Reconstruction Orthopedics note swelling 
over the right thumb and range of motion from 10 to 30 
degrees with good stability and no pain.  Further, June 2002 
X-rays of the right thumb showed no degenerative changes.

In light of the above, the Board finds the veteran's right 
thumb residuals did not meet or approximate a compensable 
rating as of the October 2002 rating decision.  38 C.F.R. 
§ 4.7; see 38 C.F.R. § 4.71a, Diagnostic Code 5003.

VA outpatient records of February 2003 note examination of 
the right hand revealed no atrophy, instrinsics of 5/5, and 
negative Finkelstein's.  Thus, the veteran's right thumb 
warranted a noncompensable rate through 2003.  His disability 
picture would change in 2004.

A January 18, 2004, X-ray examination report by Larchmont 
Imaging Associates noted degenerative changes of the first 
metacarpophalangeal joint, particularly radial in the area of 
the old fracture.  Dr. Garberman's February 2004 entry notes 
that degenerative changes were related to the veteran's in-
service injury.

Degenerative arthritis is rated under Diagnostic Code 5003, 
which provides that degenerative arthritis established by X-
ray is rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the joint involved.  
Further, if the limitation of motion of the joint involved is 
noncompensable, a rating of 10 percent is applicable.  Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, but with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups and occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, a 10 percent 
rating is assigned.  Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in 
order where arthritis is established by X-ray findings and 
compensable limitation of motion of the affected joint is not 
demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  Where compensable limitation of motion is 
demonstrated, the Lichtenfels rule is not applicable.  

The criteria for rating limitation of thumb motion are set 
forth above.  Multiple involvement of the metacarpal joints 
of the upper extremities is considered a group of minor 
joints.  See 38 C.F.R. § 4.45.  This is not the determining 
factor, however, as Dr. Garberman's examination noted 
limitation of motion of the right thumb.  His January 2004 
examination four days before the noted X-rays revealed 
prominence at the radial border.  Lateral pinch and grip 
strength were somewhat limited. Flexion was from 
approximately 0 to 25 degrees.  While Dr. Garberman did not 
indicate whether the veteran could touch his fingers with the 
thumb opposing the fingers, his examination findings, when 
combined with X-ray evidence of degenerative arthritis are 
sufficient to approximate entitlement to a 10 percent rating, 
as of the date of the X-ray examination, January 18, 2004.  
38 C.F.R. § 4.3, 4.7, 4.71a, Diagnostic Code 5003-5228.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  But any change in a Diagnostic 
Code must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  As noted, the 
veteran's right thumb disability picture is best assessed 
under Diagnostic Code 5003-5228 as of January 2004.

The Board notes the veteran's May 2003 Notice of 
Disagreement, wherein he asserted his private orthopedist 
took an X-ray that showed degenerative changes.  The Board, 
however, finds no evidence to support this assertion.  As 
already noted, a June 2002 VA X-ray showed no degenerative 
changes.  Further, the June 2002 report of Reconstruction 
Orthopedics notes the examiner "suspected" the veteran's 
thumb manifested residual arthritis at the point of the in-
service pin insertion, but he/she made no mention of an X-ray 
report.  The only X-rays noted were of the veteran's hips.  
Further, Dr. Garberman made no reference to an earlier X-ray.

The Board finds a rating higher than 10 percent was not met 
or approximated as of January 18, 2004, as there is no 
evidence which shows or supports an inference that the 
veteran's right thumb disorder was manifested by a limitation 
of motion was with a gap more than 2 inches (5.1 cm) between 
the thumb and fingers.  See Diagnostic Code 5228.  Neither 
were at least 2 minor joint groups involved.  See Diagnostic 
Code 5003.

At the March 2007 examination, the veteran told the examiner 
that use of his right hand triggered weekly flare-ups that 
lasted approximately an hour, until medication provided 
relief.  On a scale of 1 to 10, he assessed his pain during 
the flare-ups as 7/10.  During flare-ups, he noted he could 
not type, grip, or lift, secondary to weakness in his right 
hand.  Physical examination revealed the ability to make a 
tight fist.  Range of motion on testing revealed full 
extension.  He could touch the tips of the fingers with his 
right thumb, but he could not completely oppose his right 
thumb.  He was unable to touch the base of the little finger 
at the metacarpophalangeal joint.  The examiner measured the 
gap as 0.75 inches.  Mild discomfort was noted on flexion and 
extension.  Examination of the hand as a unit revealed 
weakness with repetitive gripping on the right side, as well 
as weakness in pinching strength.  The veteran complained of 
increasing soreness of the base of the right thumb on 
repetitive gripping, grasping, and pinching.  X-rays showed 
degenerative changes of the first metacarpophalangeal joint.  
The diagnosis was status post right thumb proximal phalanx 
fracture, with residual degenerative joint disease.

The November 2007 rating decision allowed a compensable 
rating of 10 percent, effective the date of the March 2007 
examination, even though the veteran's thumb could touch the 
tips of his fingers.  There was no impropriety in this, 
however, as the findings on examination revealed weakness on 
repetitive use as well as pain.  See 38 C.F.R. § 4.40, 4.45.  
As discussed above, the Board's findings differ only in 
respect to when the veteran's right thumb fracture residuals 
manifested at a compensable rate.  

Still, the Board finds a rating higher than 10 percent has 
not been met or approximated at any time, as there is no 
evidence of ankylosis of the right thumb, as shown by range 
of motion of 0 to 35 degrees at the 2007 examination, and 
because the right thumb can touch the tips of the fingers, 
which obviously means there is no gap of more than two inches 
with the thumb attempting to oppose the fingers.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5228.  Thus, since January 
18, 2004, the right thumb fracture residuals has more nearly 
approximated a 10 percent rating and no higher.  38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5003-5228.  It is solely to this extent that the veteran is 
entitled to a staged rating.  Fenderson.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim for service connection, however, 
the doctrine is not for application.  Schoolman v. West, 12 
Vet. App. 307, 311 (1999).  He received the benefit of the 
doubt where indicated on the increased rating claim.  
38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for capsulitis of the right 
wrist, including as secondary to residuals of a right thumb 
avulsion fracture, is denied.

Entitlement to an initial compensable evaluation for 
residuals of a right thumb avulsion fracture for the period 
prior to January 18, 2004, is denied.

Entitlement to a 10 percent evaluation, but not higher, for 
residuals of a right thumb avulsion fracture effective 
January 18, 2004, is granted, subject to the law and 
regulations governing the award of monetary benefits.


REMAND

As noted in the Introduction, the Board reads the veteran's 
February 2008 letter as expressing disagreement with the 
initial evaluations of his left hip and low back disorders.  
In such cases, the appellate process has commenced and the 
appellant is entitled to a Statement of the Case on the 
issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Thus, 
the issue of entitlement to higher initial evaluations for 
the left hip and low back disorders must be remanded to the 
AMC/RO for additional action.

Accordingly, the case is REMANDED for the following action:

AMC/RO shall issue a Statement of the 
Case with regard to entitlement to an 
initial evaluation higher than 10 percent 
prior to October 23, 2006, and higher 
than 30 percent on and after December 1, 
2007, for the left hip disorder; and 
entitlement to an initial evaluation 
higher than 10 percent for the low back 
disorder.  If, and only if, the appellant 
completes his appeal by filing a timely 
substantive appeal on either of the 
aforementioned issues should these claims 
be returned to the Board.  38 U.S.C.A. § 
7104.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  VA will notify him if further action is required 
on his part.  He has the right to submit additional evidence 
and argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


